Hunstein, Justice.
Daniel Kaple was convicted of murder and theft by taking for the death of his fiancee Brenda Jo Franks and for the theft of her automobile.1 He was sentenced to life imprisonment on the murder con*773viction and 20 years imprisonment for the theft by taking conviction. He appeals and we affirm.
Decided September 25, 1995 —
Reconsideration denied October 20, 1995.
Harrison & Harrison, Samuel H. Harrison, for appellant.
Daniel J. Porter, District Attorney, Tracy Aronowitz, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Marla-Deen Brooks, Assistant Attorney General, for appellee.
1. Viewed to support the verdict, the evidence at trial established that appellant strangled his fiancee, Brenda Jo Franks, and put her body in the trunk of her automobile which he drove to Ohio. Appellant later dumped her body on a small dirt road in Ohio where it was discovered three days after her disappearance. Appellant made numerous false statements about the ownership of the car which was registered to the victim, and he also stole a license plate in Ohio which he put on the car. Appellant was arrested in Birmingham, Alabama, still in possession of the victim’s vehicle. The evidence adduced was sufficient to enable a rational trier of fact to find appellant guilty of murder and theft by taking beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We have carefully reviewed appellant’s remaining enumerations of error and have found them to be without merit.2

Judgment affirmed.


All the Justices concur.


 The murder and theft occurred on or about March 22, 1993. Kaple was indicted in Gwinnett County on May 19, 1993. He was found guilty of murder and theft by taking on May 5, 1994 and sentenced the same day. His motion for new trial was filed June 2, 1994, amended December 30, 1994, and denied on February 21, 1995. His notice of appeal was filed on March 3,1995, and the appeal was docketed in this Court on April 10, 1995. The case was submitted for decision without oral argument on June 26, 1995.


 Kaple also contends that the searches of his apartment conducted hy the police were invalid and that the trial court erred by admitting letters he had written to the victim as evidence of past difficulties because they brought his character into evidence.